DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants elected Group II (claims 12-21, 24-27, 33-36, 39-43, 47-50, 83, and 94-116) without traverse on June 4, 2021.
Applicants canceled non-elected:  Group I (claim 1), Group III (claims 22 and 51), Group IV (claims 23 and 52), Group V (claim 53 and 82), and Group VI (claims 84, 87, and 91), thereby rendering moot the Restriction Requirement of April 5, 2021.  Applicants will lose the right of rejoinder should allowable subject matter be identified.
Previously, the Election of Species Requirement of 04/05/2021 was withdrawn (see paragraph 8 on page 3 of the Non-Final Office Action of June 24, 2021) since all elected Group II claims were determined to be free of the prior art.
The Examiner has determined that the compounds of claim 50 are encompassed within the genus formula III of base claim 12.  Thus, a structure search using Registry and HCaplus databases of STN for genus formula III of claim 12 would encompass a prior art search of the compounds of claim 50.
A review of the Registry and HCaplus databases of STN of genus formula III of base claim 12 did not retrieve any prior art.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
Furthermore, a review of these search results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
Furthermore, a review of the instant application’s inventor and assignee/owner name using PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
All claims have been examined on the merits.
Current Status of 16/882,750
This Office Action is responsive to the amended claims of September 23, 2021.
Claims 12-21, 24-27, 33-36, 39-43, 47-50, 83, and 94-116 have been examined on the merits.  Claims 12-21, 40-43, and 47-50 are currently amended.  Claims 24-27, 33, 35-36, 39, and 83 are previously presented.  Claim 34 is original.  Claims 94-116 are new.
Priority
Applicants identify the instant application, Serial #:  16/882,750, filed 05/26/2020, as a U.S. Non-Provisional patent application, which claims Priority from U.S. Provisional Application 62/852,844, filed 05/24/2019.
The instant claims do not find support in the U.S. Provisional application 62/852,844.  Therefore, the May 26, 2020 filing date of the Non-Provisional patent application is assigned as the instant application’s effective filing date.
Oath/Declaration
Applicants are currently missing an Oath/Declaration.  Applicants must submit an Oath/Declaration by the date the issue fee payment is due to avoid abandonment of this application.  See MPEP 1303.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 23, 2021.
The Examiner has reviewed the claim amendments and Reply of 09/23/2021.
The written description rejection (see paragraphs 16-19 in the previous Office Action) over “prodrug” appearing in the claims is withdrawn since Applicants deleted all occurrences of “prodrug” in the claims.
Applicants deleted the limitation “Y” in claim 49 thereby rendering moot the indefiniteness rejection (see paragraphs 20-22) in the previous Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 12-21, 24-27, 33-36, 39-43, 47-50, 83, and 94-116 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus Formula (III) of base claim 12 and the compounds of claim 50 (the Examiner has reviewed the compounds from claim 50 and has determined that these compounds are encompassed by the genus Formula III of claim 12).
The reference WANG (Wang, Yingwei, et al.  “C-H bond cleavage-enabled aerobic ring-opening reaction of in situ formed 2-aminobenzofuran-3(2H)-ones.”  Org. Biomol. Chem. (2021), Vol. 19, pp. 9448-9459), discloses the compound 5c:  
    PNG
    media_image1.png
    145
    197
    media_image1.png
    Greyscale
 (page 9454), wherein RZ is phenyl substituted with one RA, wherein RA is hydroxyl; n1 is 0; R2 is H; m is 0; R1 is 
    PNG
    media_image2.png
    137
    299
    media_image2.png
    Greyscale
 , wherein there are 0 R3g; X is –CH2-; R4 is H; R5 is H; and p is 1.
However, WANG is a close art, and not a prior art reference, since it was first available to the public/published on 7 October 2021, which is after the instant application’s effective filing date of May 26, 2020.  Thus, WANG cannot be a prior (emphasis) art reference against the instant claims 12 and/or 50.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625